Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 1 of 16 PagelD #: 93

December 31, 2019

Dear Honorable Judge,

| am writing on behalf of my nephew Zechariah Stanley Joe, whom I’ve known for ail of his
young life. | provide this character letter on his behalf, as he is facing charges that will change
the remainder of his life.

First and foremost, | know my nephew Is remorseful and struggles every single day, since his
incarceration. The guilt and anguish based on impaired judgments not only affects him and his
future, but also affects our family greatly, for | stand on both sides of the fence, as this is a
family matter.

The actions he took on that fateful day, are totally opposite of the teachings and character, we
know him to be. He is a loving and a praying young man, who was raised single handedly by my
sister Miranda Begay; she is a mother who nurtured him with love and the teaching of God. For
these teaching | know he has embedded deep in his heart.

| know he is reflective of the events that took him to where he is today, and that through this,
he yearns to become a better person and positive contributors to our society someday. | love
my nephew, Zachary Joe, as | do all the young men in our family.

In final words, ! understand the distressing circumstances that Zechariah faces, and ask that the
courts make a decision that will allow him to seek mental well-being and self-development
through sentencing.

Respectfully submitted,

Fremina Funmaker {maternal auntie)

 

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 2 of 16 PagelD #: 94

December 20, 2019

RE: Zachariah Stanley Joe - USM# 02691-151
Dear Honorable Judge,

My name is Neva Irving, | am writing in behalf of my nephew, Zachariah Stanley Joe, who will be
sentenced soon in the upcoming month. | consider Zachariah as one of my own sons, my sisters and | all
raised our children together. Our children went thru fun times and endured hard trials together. | know
that even though they are cousins they truly think of each other as brothers and sisters.

While growing up my sons, (Isaiah and Aaron), and Zachariah were very close. They fought and played
hard together. They lived right next door to each other and therefore saw each other every day. The
most memorable times were when they played baseball together. Just to get them out of the
apartment and use their energy elsewhere they started playing T-ball at the age of five. They weren’t
always on the same team but as they got older they continued to play baseball. Aaron and Zachariah
played baseball on summer league teams which took them across the country and even to Canada. As
mothers of Aaron and Zachariah we really enjoyed our family trips to watch them play baseball. It
seems that every weekend we'd pack up our vehicles and spend the day watching them use their
incredible talents. Zachariah would go out and throw the baseball with his younger cousin who is in
High School now. He would give him some tips about what he knew and learned from baseball.

As an aunt and mother of Zachariah, we call him Zach or Zachy for short, | only wanted him to do well in
this world. | wanted him to have a good life. He was always there for me when | needed him, especially
when he took the time to come over and watch his brother Aaron when Aaron was deathly ill. He was a
phone call away and | knew he would be there in a heartbeat if | called him. He often took care of
Aaron’s kids too when times got hard. He is a good Uncle, Brother and Son. He is a loving person who
cares and loves his siblings. His unconditional love for his mother is without end. The bond between
him and his mother and his sister, Kaitlyn, is indescribable. The family bond that they share is
unbreakable and an example of pure love. He loves his sister and has been a really good brother to her.
When they are together you can see the bond that they share because they laugh and talk and talk and
laugh. Zach’s laughter is very contagious, once you hear him laugh he just makes you want to laugh too.

In my memories, especially at this Christmas season, | see him sitting at the table with all of his family
members gathered around and everyone having a festive time laughing and eating, playing games. He
and his mother were always a team and they always won whatever game we played. This Christmas will
be especially hard for our family, there will be two empty spaces at our dinner table, but what we have
now and will carry us through the years are each other and the happy memories we will have in the
future.

Your Honor, Zachariah is a good person, | love him unconditionally. He has brought joy and laughter to
our family. Please consider my letter and my thoughts when you sentence our son, our brother, our
nephew and uncle.

Thank you.

Neva Irving
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 3 of 16 PagelD #: 95

Kaitlyn Joe

P.O. Box 4415
Shiprock, NM, 87420
kaitlynjoe41@aqmail.com

December 21, 2019
Dear Judge,

My name is Kaitlyn Joe and | am a high school senior at Aztec High School in Aztec, NM. | am
writing to you in regards of the defendant, Zachariah Joe, my brother. | am writing in the hope of
a reduced sentence.

My brother, Zach, is reliable and is well-known for his loving personality. My brother and I have
been apart of each others lives since | was born. He always made me feel loved and comforted
when | felt sad. We laughed and cried together. Zach and | have a bond like no one else on this
Earth. Zach and | are eleven years apart but he’s my male figure in my life. He always
encourages me to do good in school and always tells me to pursue my dreams.

| will never forget the times that we would listen to music together and we would sing together.
Him and | would always act goofy with each other and we've had countless laughs together. We
fought about little things like, who should wash the dishes or who ate the others leftovers in the
fridge from the night before. But Zach was never the type to hold grudges. In only a matter of
minutes we would make up and get back to laughing. One quality that differs him apart from the
rest is that he is very selfless. | remember when he had fractured his knee and he was in a lot of
pain; | was sick, yet he went to the store to get me medicine then he made me soup.

Our family is strongly connected with one another so | ask with a heavy heart and
understanding mind that you reduce my brothers sentencing.

Sincerely,
Kaitlyn Joe
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 4 of 16 PagelD #: 96

Zachariah Joe

USM #02691 — 151

Cibola County Correctional Center
P.O. Box 3540

Milan, NM 87021

December 16, 2019

Dear Honorable Judge,

Hello, I’m writing this letter to you on behalf of, Zachariah Joe, he is my nephew. | want you to know
that, Zachariah, is not a violent person. He really is a good person, caring, loving and respectful. He has
made some big and small mistakes in the past. Mistakes that helped him in some of the choices he’s’
made here at home. The incident, which he is incarcerated for should have never happened. That’s not
the Zachariah we know to do something like that. We are a close family, we love one another, were
there for one another in good and bad times. Zachariah, and his cousins were the clowns of the family.
Family gatherings were hilarious because of Zachariah and Brett. They loved each other.

Zachariah, had a job and planned on attending school this past year. Co-workers loved Zachariah and
the humor he had at work. He helped his mom and sister financially. He helped pay bills, bought food
and took the responsibility for a dog he brought home.

Zachariah, will be sentenced, | ask please don’t send him so far away from home. And | ask that he not
be sentenced for a long time, we need him here with family. We love him and miss him. You hear
stories about people being incarcerated in prison, I’m afraid for him. The choice he made that night, to
drink alcohol which caused him to commit a crime. Yes, he does have to serve time, a crime he doesn’t
remember committing that night. | know he is remorseful and sadden with the choice he made.

We as a family continue to pray for our son and hold onto the bond we have for one another. Ido
appreciate the time you take to read this and hope my plea doesn’t fall on deaf ears.

Thank You,

Triva Esplain
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 5 of 16 PagelD #: 97

December 21, 2019

RE: Zachariah Stanley Joe USM# 02691-151

Dear Honorable Judge,

|, Jerilyn Frank, am writing this letter on behalf of my cousin, Zachariah Joe. He has been incarcerated for almost a year
now and | know this has deeply affected him as well as our whole family. We have all had to accept the actions of this

whole situation and yet, still care for our family member, Zach.

Our family is pretty close. We do a lot of family gatherings and events and everyone in our family has their
characteristics; Zach is one of the funny guys of the family. He has a great sense of humor. He has a funny contagious
laugh. His laugh brings joy to us. Of the times that | have gone to visit him | don’t think | have really heard the same

laugh from him. It’s hard not to see him as his normal self but we understand.

One of the things that | know about Zach is that he is hardworking and likes to learn new things. Even while incarcerated
he’s learned new crafts and obtained a job. | really think that he would benefit from some type of rehabilitation or a

trades program, if that’s possible.

He is on our minds every day and we are grateful that he is still in the state of NM so that we are able to visit him. Family

members visit him at least once a month. Hopefully, we can continue to do so.

 

 

Thank you for your time in reading this letter.

Sincerely,

Jerilyn Frank
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 6 of 16 PagelD #: 98

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 7 of 16 PagelD #: 99

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 8 of 16 PagelD #: 100

mi
4

f—f—_f

SS . a ae
% Ma 9 sae
oO ey
‘a a a,

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 9 of 16 PagelD #: 101

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 10 of 16 PagelD #: 102

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 11 of 16 PagelD #: 103

Having a pleasant day
food and family. See !Vv

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 12 of 16 PagelD #: 104

 
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 13 of 16 PagelD #: 105

Mary Helen Pena

From: mirbeg667 . <mirbeg667@gmail.com>
Sent: Sunday, December 22, 2019 9:31 PM
To: Melissa Morris

Subject: Re: Zachariah S. Joe

Dear Honorable Judge,

My name is Miranda Begay and I am the mother of Zachariah Joe. This letter is in reference to him and the
impact he has on our family.

It has been almost exactly one year ago come January 3rd that our whole family was hit with tragedy, despair,
true heartache and loss. You see, in our family when one loses we all lose. When one hurts we all hurt. When
one mourns we all mourn. What happen that fateful day digs hard and deep into all 25 of us, Zach's moms, dads,
brothers, sisters, sons and daughters. In our family there are no aunts, uncles, cousins, nieces or nephews. We
not only lost one son but two. There is no rhyme or reason to why what happened happened, we don't try to

_ justify any of it. All we know is to stick together and hold strong to our love for one another and especially for
Zach and Brett's mom and brother.

My son, Zach has been my biggest blessing. I have always told him from day one that I am who I am today
because of him. He has always been the love of my life. He has taught me what true unconditional love truly is.
He has taught me the biggest lesson on forgiveness and humility. He has such a huge heart.

Zach has always been a very intelligent young man. I remember how his Senior year of high school he scored
the highest score of all the seniors on his HS proficiency exam. He has a mind that is always questioning the
whys. He has a fond liking to music. As a young boy him and I could drive for miles and miles and he would
just belch out any song playing. There is no genre he does not like. Even classical music was always on his
playlist. Oh how I miss these times. As a matter of fact, I have recently requested from him a list of songs that I
could download just so I can have something tangible to him.

I often go through days thinking about how him and Fats aka Brett would be here in my home when I would
return. Just seeing them talking and laughing nonstop. Them two were definitely two peas in a pod. I don't think
there was a day gone that they did not communicate with one another. I don't know how any two people could
tolerate one another so well as them two. At any family get together it was them that made the rest of us laugh.
Ohhh how sweet the sounds to hear their laughter. Zach has a laugh that can pierce the hardest heart. Anyone
can tell you that it is the most heartfelt laugh to liven your soul.

So why you may ask, or how does one get to where we are today after reading about our family and our love for
Zach and Fats. Well the answer is quite simple...alcohol. The evilness of the devils water.

Our sons have battled with alcohol starting from a young age. My parents and grandparents all lost their lives to
alcohol. Alcohol has always played a huge role in our history. I will never understand why it is legal and so
_ easily accessible.

Your honor, I just need you to know that my son is a man who is loved. Yes he has his faults but so do I.
Everyday that I have to live without him is another day of emptiness. I know and I understand what he is being
convicted of is real but please know that in any other circumstance without the alcohol, he would have never
hurt Fats. He always told me, mom no one loves Fats as much as I do. I believe that. Zach has a mom and a

1
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 14 of 16 PagelD #: 106

sister who love him dearly too. I have so much gratitude for our friends and family who have continuously
prayed for us and for him.

Thank you for taking the time to hear me.

Sincerely,
Miranda Begay
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 15 of 16 PagelD #: 107

Amanda Lanham
3005 N Carlton Ave
Farmington, NM 87401

Re: Zachariah Stanley Joe — USM# 02691-151
Dear Honorable Judge, December 22, 2019

’ On behalf of my nephew, Zachariah Stanley Joe, I’m writing to petition for leniency in his sentence. For
the sake of his mental state, his health, his mother, sister and our family.

The events that took place in January 2019 was the most horrifying day for me. Losing a nephew and
seeing my other nephew, Zachariah, be taken away for a crime is heartbreaking. | never thought this
could happen to my family. | love my nephews, Zachariah and Brett Morgan. They were inseparable.
They had a brotherly love. They were best friends. Our family knew them to always be together;
whether it was working, playing, eating, and laughing together. They even carried each other through
difficult times. Zachariah loved my nephew.

Zachariah is a very compassion individual. He respects everyone regardless of their race, gender and
social class, He has a heart for giving and caring for the less fortunate and animals. He is a giving person.

" One year when living in Albuquerque while attending high school, he came home with a student that
was homeless. He asked his mom if the individual could stay with them. His mom was surprised and of
course, without excusing the idea, she agreed. Zachariah’s unselfishness helped this individual get
through school, find a job and was able to move on in life.

Zachariah also took in Brett when he was kicked out of the house by his mother. When Zachariah had
found out his cousin was staying in odd places never imaginable, like in the playground of Burger King,
under a nearby bridge, or in a car; Zachariah once again told his mom he needed to help him. His cousin
stayed with them until he could get back on his feet and reconcile with his mother.

While being incarnated, | talked to Zachariah and asked him how he was doing with his commissary and
he said he purchased items for an individual that did not have nothing. My first inclination was why are

you doing this. But that is Zachariah, very thoughtful and continues to show others that they are worthy
and loved regardless of their faults.

Zachariah has a heart condition that ultimately ended his baseball career.at an early age. He was
brought up playing in the little leagues as a pitcher, then in his teens, joined the upper league where he
traveled as far as Canada with other nephews. This was an enjoyable time for Zachariah as he loved the
game until it ended with an urgent rush to the emergency room that cause him to have a defibrillator
implanted. In his later years as an adult, Zachariah helped a cousin, who is a pitcher now in high school,
with teaching the technique of throwing. What Zachariah learned from his teen years and his love for
baseball has helped him to give back to his cousin. He is thoughtful in the skills he acquires.

Although Zachariah is my nephew, he has always been like a son to me. His kindness and thoughtfulness
of my well-being is always with me; making sure that I’m enjoying life and tells me not to worry about
Case 1:19-cr-03746-JB Document 31-1 Filed 01/21/20 Page 16 of 16 PagelD #: 108

him. He said to me earlier this year which | always remember, “don’t deprive yourself of life’s kindness,
love and family.”

Zachariah has always been active in our family gatherings during the holidays since he was a child,
camping, fishing, birthdays, special celebrations, and the list goes on. Zachariah’s laugh is contagious.
Just hearing him laugh, makes me laugh. Every Christmas Eve, our family gets together to enjoy our time
together; playing games and laughing. It’s always a memorable time for us. I’ve included a video with
Zachariah and family at last year’s gathering.

Thank you for taking the time to read on Zachariah’s traits. He is loved by our family and | am remorseful
that he is not with us but hope you will know that he is truly is a good person. My love for Zachariah is
one like a mother and son. My four sisters and brother are all that our children have as their immediate
family. Now that we are getting much older, it’s important that we keep our family together as close as
possible. We long to have Zachariah home with us, to be with us again in our family. As a believer in
Chris, we continue to pray for Zachariah’s well-being each day and that one day the Lord will bring him
home where he belongs. That will be a glorious day for us all.

Best Regards,

Amanda Lanham
